DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments, particularly claim amendments, on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Publication No. 20180342283 to Lee et al. (“Lee”).
As to claim 1, Lee teaches a semiconductor memory device (As found in at least FIG. 1: 10), comprising: 2a control unit, controlling a refresh operation for a memory to be performed 3with any interval among a plurality of intervals (As found in at least FIG. 1: at least 100, 220 and 230 provide control of refresh operations for memory 210; also refer to at least [0032]; moreover, as found in at least [0039]: “For example, the refresh controller 220 may include an internal counter that generates a counting address for performing a normal refresh operation (or an auto refresh operation;” that is, a nominal refresh interval as given by a counter); when read/write access to the 4memory is required, controlling the refresh operation for the memory to be performed 5with a shortest interval among the intervals, until a predetermined condition is met (As found in at least [0038-0039]: “Thus, the care refresh operation may be performed on the first adjacent region at the shortest period”).
As to claim 2, Lee teaches wherein the predetermined condition is that the refresh operation for the 3memory is performed a predetermined number of times with the shortest interval (As found in at least [0038]: “the care refresh operation may be performed on the first adjacent region at the shortest period;” while [0038] may not expressly disclose a predetermined number, it does provide that the predetermined number is at least two or more: any event in time providing a single such event cannot lead to a conclusion on how periodic the event in time is; after all a single event in time does not include a periodic event; thus, it is at the very least implied from [0038] that the refresh operation is at least two or more; further at least FIG. 8 provides that the relevant refresh operation is at least three).
As to claim 3, Lee teaches wherein the control unit comprises: 3a selector, outputting a refresh trigger signal of any interval among the 4intervals based on a control signal; and 5a circuit unit, when read/write access to the memory is required, generating the 6control signal and outputting the control signal to the selector, so that the refresh 7trigger signal of the shortest interval is output from the selector, until the 8predetermined condition is met (As found in at least [0056] and FIG. 4: control unit  include any interval refresh trigger unit 331, and shortest interval refresh trigger unit 320).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20180342283 to Lee et al. (“Lee”) in view of U.S. Patent/Publication No. 20200027500 to Heymann et al. (“Heymann”).  
As to claim 4, Lee teaches substantially the claimed invention; however, Lee may not expressly teach a temperature sensor, detecting a temperature of the semiconductor memory 3device; 4wherein when any interval among the intervals corresponds to the temperature 5of the semiconductor memory device, the control unit controls the refresh operation 6for the memory to be performed with an interval corresponding to the temperature detected by the temperature sensor.
Yet, relevantly and complementarily, Heymann teaches a temperature sensor, detecting a temperature of the semiconductor memory 3device; 4wherein when any interval among the intervals corresponds to the temperature 5of the semiconductor memory device, the control unit controls the refresh operation 6for the memory to be performed with an interval corresponding to the temperature detected by the temperature sensor (As found in at least [0008], [0009] and [0014]).
Lee and Heymann are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory refresh operations that may include temperature dependency.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Lee as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Heymann also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in the teachings of Heymann in at least [0008], [0009] and [0014]: temperature inherently affects semiconductor devices, of which memory devices is one; as found in at least [0014] in Heymann, leakage currents may increase with temperature, and as such refresh operations may increase in frequency to counter the current leakage detriment.  
Therefore, it would have been obvious to combine Lee with Heymann to make the above modification.
As to claim 5, see rejection to at least claim 3; moreover, Lee in combination with Heymann teaches a first selector, outputting a refresh trigger signal of the interval corresponding 4to the temperature detected by the temperature sensor among the intervals; 5a second selector, outputting the refresh trigger signal of the interval 6corresponding to the temperature detected by the temperature sensor based on a 7control signal, or outputting the refresh trigger signal of the shortest interval based on 8the control signal; and 9a circuit unit, when read/write access to the memory is required, generating the 10control signal and outputting the control signal to the second selector, so that the 11refresh trigger signal of the shortest interval is output from the second selector, until 12the predetermined condition is met (wherein first and second selectors are 331 and 320 in FIG. 4 of Lee; while Lee may not expressly teach a temperature sensor, this is overcome in an obvious manner by the teachings of Heymann as found in at least FIG. 3: temperature sensor TS1 for memory 140; it is to be noted that at least FIG. 4 in Lee and FIG. 3 in Heymann include obvious commonality: memory refresh operations that are based on any interval refresh trigger unit 331, and shortest interval refresh trigger unit 320 in Lee; and further based on temperature providing the refresh trigger).
As to claim 6, see rejection to at least claim 5.
As to claim 7, Lee in combination with Heymann teaches wherein the control unit controls the refresh operation for the memory to be 3performed with the shorter interval if the temperature detected by the temperature 4sensor is higher (As found in at least [0014] in Heymann: Leakage currents increase with temperature, so the time interval between refresh operations is decreased as the temperature increases).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827